Per Curiam : This is an appeal from a judgment of the Appellate Court for the Second District, affirming a judgment of the circuit court upon a claim for board and services, which originally had been presented in the probate court for allowance against the estate of a decedent. The record presents no question of law for our decision. In the circuit court the trial was before the court without a jury. There was no proposition of law submitted to be passed upon by the court, and no exception to any ruling whatever of the court, save to the judgment itself. The question arising is one upon controverted facts as to the amount of the allowance, where the decision of the Appellate Court affirming the judgment below can not be reviewed by us. The circuit court appears to have applied the bar of the Statute of Limitations to the portion of the claim anterior to five years next before the time of the filing of the claim. No legal question was raised in regard to the statute, the only question in respect of it being, whether, under the controverted facts, the proof was sufficient to avoid the bar of the statute as to the part of the claim to which it was applied. The judgment of the Appellate Court must be affirmed. Jadgment affirmed.